Emmett, C. J.
By the Court. As the Judge of the District Court did not file an opinion in this case, we. are ignorant of the reasons which governed him in his decision, and upon a careful consideration of the several grounds of demurrer set forth, we have not been led to the same conclusions to which he arrived.
The statute enumerates six objections to a complaint which may be reached by a demurrer. The grounds upon which either of these objections is made, must be distinctly specified, or it may be disregarded, and it seems to follow that any objection, other than those enumerated, would not be good on demurrer, however else it may be taken advantage of.
The demurrer in this case is upon the general objection that it does not state facts sufficient to constitute a cause of action, and the grounds alleged upon which this objection is taken, are: 1. — That the complaint shows no cause of action, and no *145ground for the relief asked, as against the Defendant demurring. 2. — That it shows affirmatively that the Plaintiff is entitled to no relief as against the said Defendant. 3. — That it shows that said Defendant has a lien by judgment against the property involved, which is prior to and exclusive of the rights and demands asserted by the Plaintiff.
We may remark as to the first ground of objection, that admitting that the Plaintiffs show no cause of action or ground for relief, as against the Defendant Lillie, it dóes not follow that they have no cause of action against the other Defendants; that they are entitled to no relief at all. This might be a good defence to Defendant Lillie, if the Plaintiffs sought to make him responsible in any manner, but the fact that a complaint does not state facts sufficient to'constitute a cause of action, against each and every Defendant, is not mentioned in the list of objections for which a demurrer maybe interposed. It is not however necessary to determine that question in this case. This, though it is in the form of an action at law, is purely an equitable proceeding to enforce the specific performance of a contract, and it is absolutely necessary in order to conclude all persons claiming any interest in the land, that they should be made parties Defendant. The Plaintiffs are not presumed to know what the particulars of any one’s claim may be. It is enough for them that any one makes a claim to the property. This authorizes them to make him a party Defendant so that his interest, whatever it is, may be adjudicated. The several Defendants, being thus brought into Court, can assert their interest if they have any. That interest may take precedence of the Plaintiff’s claim to relief, but that cannot be determined until it is ascertained what’it is, and whether it will be asserted. The mere fact that the Plaintiffs are obliged under our practice to proceed according to the forms of law, instead of proceeding in chancery as formerly, cannot materially change their rights. If the pleading would have been' sufficient as a bill in equity, it ought to be good though it is now called by another name, and it will hardly be insisted that the allegations are not sufficient'to have authorized the making of the Defendant Lillie a party to a suit in equity, to enforce the specific performance of this contract. Nothing is more common than to make all *146judgment creditors and subsequent incumbrancers, parties to tbe foreclosure of a mortgage, by tbe simple allegation that they have or claim an interest in the premises mortgaged, by judgment or other incumbrance, but -without stating further particulars. And we have yet to learn that this allegation is insufficient, or that the Plaintiff must show in his complaint that he is to be preferred to all whom he makes parties to his action. When the object is to charge particular Defendants, the complainant must make out his case against them by proper averments, but when they are made parties merely because they have or- claim an interest in the property sought to be reached by the action, it is enough for the Plaintiff to show his own rights, and allege the mere fact that others claim an interest. The allegation that they have or claim an interest is sufficient ground for relief against them, which in such cases is nothing more than asking an adjudication of such' rights as they may assert.
In the present case the facts alleged fully entitle the Plaintiffs to relief as against the Defendant Burns, and it is further alleged that the other Defendants are judgment creditors of Burns, who obtained their judgments while the Plaintiffs were in possession of the property, under the contract with Burns and Hoyt. This possession would have been notice sufficient to put even an innocent purchaser upon enquiry as to the Plaintiffs interest, and we are unable to see how a mere judgment creditor, who obtained a lien only on the interest which his debtor had in the land, should stand in a more favorable position. It does not as yet appear when Lillie’s judgment was obtained — whether since the Plaintiff Helen A. Seager completed her contract, or before. If since, he can have no equitable right as against her, and if before, she might yet be entitled to equitable relief, especially if it should appear that the judgment could be collected out of other property belonging to the judgment debtor. All these matters may be put in issue, if the Defendant asserts a claim to the property, but they cannot be disposed of, except upon a trial upon the merits.
The second ground upon which the demurrer is predicated-is but a repetition of the first in another form, and of course is. liable to the same objections.
*147The third ground of objection, urged by the Defendant, is that the complaint shows that Defendant Lillie has a lien by judgment against the property involved, which is prior to and exclusive of the rights and demands asserted by the Plaintiffs. To this we repeat, that it no where appears in the case that this judgment was rendered prior to the time when Helen A. Seager completed the improvements which entitled her to a specific performance of the contract with Burns and Hoyt. The fact that the judgment was so rendered may be known to exist, but it is not alleged, on the contrary, it is distinctly' averred that the several judgments mentioned were obtained, and all the interest under them accrued, subsequently to the contract under which she claims, and since she has been in possession under the same.
The Defendant further urges that Helen A. Seager shows no right or title to sue. This, if it be not a mere repetition of the first point made, is but another form of stating the objection that the complaint shows, that the Plaintiff has no legal capacity to sue. Were this point well taken it would not now be regarded, because the demurrer was put upon entirely different grounds. Still we are not satisfied with the reasoning of the Defendant in error on this point. The contract with Thorp is alleged only as an inducement to, and as showing the terms of the contract with the Plaintiff. The assignment of this contract was unnecessary, inasmuch as Burns and Hoyt consented to let Mrs. Seager have the premises on the same terms.
And as to the objection that a specific performance of a contract with a married woman will not be enforced in her behalf, by a court of equity, because she could not have been compelled to perform it on her part, we think it comes too late, after she has fully performed on her part, and the other party has received the full benefit of such performance. The Plaintiff, Helen A. Seager, has been put into possession of the property under her contract, has made valuable improvements thereon, and has paid the consideration agreed upon, and it would be opposed to every principle of justice and equity to permit the other party to decline performance, now that he has got the benefit of all this, and drive her to a personal action *148against Mm, which would be wholly inadequate to her relief, especially if he should prove insolvent. ¥e are not aware of any case that goes to this length. The legal disabilities of married women are recognized and established for their protection, not to enable others to profit by them.
The judgment of the District Oourt is reversed and the case remanded.